DETAILED ACTION
The amendment filed December 13, 2020 has been entered.  Claims 1-20 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 11 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2011/0100397 to Rolin (Rolin).
Regarding claim 1, Rolin discloses a loading device (1) for loading particulate material ([0001]), comprising a body (the body that forms connector 1) with a first opening (upper opening of connector 1) and a second opening (lower opening of connector 1), wherein a gasket (17) is arranged at the first opening (see Figs. 1 and 2).
Regarding claim 2, Rolin discloses an element (container 2), wherein the gasket is arranged between the body and the element (Fig. 2).
Regarding claim 3, Rolin discloses the body comprises a lip (upper surface 11 at the top opening forms a lip), which forms the boundary around the first opening (Figs. 1 and 2).
Regarding claim 4, Rolin discloses the element (2) is attached to the body (1), via the lip (11; see Fig. 2).
Regarding claims 6 and 16, Rolin discloses the body is attached to an exhaust pipe (30; pipe 30 discharges gas from the body and therefore meets the definition of an “exhaust pipe”).
Regarding claim 11, Rolin discloses a second container (3) is fixable to the body around the second opening (see Fig. 2).
Regarding claim 14, Rolin discloses a mixing device (see [0124]-[0125] and [0134]; “at least one product transferred” indicates that in at least one embodiment more than one product is transferred to the second container to form the final product) with a loading device (1) according to any one of claim 1.
Regarding claim 15, Rolin discloses a method of loading particulate material comprising the steps of: a) placing a first container (2) with particulate material on the first opening (at 11) of the loading device (1) according to any one of claim 1; and b) transferring the particulate material into a second container (3) attached to the second opening (at 12) of the loading device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rolin.
Regarding claim 5, Rolin discloses the loading device according to claim 1 (see above), but does not discloses wherein the gasket is flexible comprises rubber, silicone, cork, neoprene, nitrile rubber and/or polytetrafluoroethylene.  Rolin is silent regarding the details of the gasket.  However, applicant is given official notice that flexible gaskets formed of one of rubber, silicone, cork, neoprene, nitrile rubber or polytetrafluoroethylene are well known in the art for creating fluid-tight seals.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a flexible gasket formed of rubber, silicone, cork, neoprene, nitrile rubber or polytetrafluoroethylene, since it has been held to be within the general skill of a person of ordinary skill in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP § 2144.07).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rolin in view of US Patent Application Publication 2014/0192611 to Sasaki et al. (Sasaki).
Regarding claim 10, Rolin discloses the loading device according to claim 1, but does not disclose a spike protrudes through the first opening.  Sasaki teaches a mixing device including a spike (32) extending through a first opening of a body (the opening closest to reference character 20 shown just below the spike in Fig. 1) so that the device can puncture a sealed container.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a spike extending through the first opening as taught by Sasaki in the system of Rolin such that the device can puncture a sealed container (for example, a container sealed with a film or foil, or a rupturable container).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rolin in view of US Patent 3,672,646 to Burtin (Burtin).
Regarding claims 12 and 13, Rolin discloses the loading device according to claims 1and 11 (see above), but does not disclose the mixing device is a shotcrete mixing device and wherein the particulate matter is selected from lime silicate, calcium silicate, Portland cement, sand, silica, alumina, magnesia, calcium oxide zirconia, carbides, nitrides, borides, silicates, graphite, amorphous carbon, silicon carbide, aluminium silicates, chromium oxide, or combinations thereof.  Burtin teaches a loading device for shotcrete mixing (col. 1, lines 5-26) wherein the material includes lime silicate, calcium silicate, Portland cement, sand, silica, alumina, magnesia, calcium oxide zirconia, carbides, nitrides, borides, silicates, graphite, amorphous carbon, silicon carbide, aluminium silicates, chromium oxide, or combinations thereof (cement mix which is a combination of silicates).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the device of Rolin for mixing shotcrete including cement as taught by Burtin.  Increasing the number of uses for the device of Rolin helps to increase financial viability of the device.

Allowable Subject Matter
Claims 7-9 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the cited documents do not disclose a loading device including, in combination with the claimed invention as a whole, a T-joint with two top openings inside the loading device and the bottom opening outside the loading device, wherein the bottom opening is attached to the exhaust pipe.  Nothing in the prior art suggests such an arrangement and one of ordinary skill in the art would not be motivated to create such an arrangement absent the teachings of applicant’s disclosure.  Therefore, the cited documents do not disclose or render obvious applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLAS A ARNETT whose telephone number is (571)270-5062. The examiner can normally be reached M-Th 8:00-5:00; F 12:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLAS A ARNETT/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        December 13, 2022